Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

TERRY CHANLEY                                       GREGORY F. ZOELLER
Bunker Hill, Indiana                                Attorney General of Indiana

                                                    GEORGE P. SHERMAN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana
                                                                                  FILED
                                                                              Aug 27 2012, 9:47 am

                               IN THE
                                                                                      CLERK
                     COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




TERRY CHANLEY,                                      )
                                                    )
       Appellant-Petitioner,                        )
                                                    )
               vs.                                  )      No. 87A01-1201-CR-42
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Respondent.                         )


                   APPEAL FROM THE WARRICK CIRCUIT COURT
                    The Honorable Jeffrey L. Biesterveld, Special Judge
           Cause Nos. 87C01-0103-CF-29, 87C01-0103-CF-30, 87C01-0103-CF-31


                                         August 27, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Terry Chanley appeals the trial court’s denial of his motion for jail time credit. We

affirm.

                          FACTS AND PROCEDURAL HISTORY

          On December 12, 1987, Chanley escaped from the Blackburn Correctional Complex

in Lexington, Kentucky. On January 8, 1988, Chanley and two other men were apprehended

by an Indiana State Trooper, who found them by the side of the interstate in an intoxicated

state. During the incident, Chanley stole the Trooper’s police vehicle and struck the Trooper

with it as he fled. Chanley later also stole a truck.

          The trial court found Chanley guilty of escape, theft, and robbery. The trial court also

found Chanley to be an habitual offender and sentenced him to an aggregate sentence of sixty

years incarcerated, to be served consecutive to his sentence in Kentucky. Chanley was

incarcerated in the Warrick County Jail prior to his trial and sentencing.

          Chanley appealed his convictions and sentence, and our Indiana Supreme Court

affirmed. Chanley v. State, 583 N.E.2d 126, 132 (Ind. 1991). Chanley then petitioned for

post-conviction relief, and the post-conviction court granted his request to vacate the trial

court’s habitual offender finding. The State appealed, and we reinstated the finding that

Chanley was an habitual offender. State v. Chanley, 87A01-0212-CR-478 (Ind. Ct. App.

June 26, 2003), reh’g denied, trans. denied.

          On September 19, 2011, Chanley filed a petition for jail time credit, alleging he did

not receive credit for the time he spent in the Warrick County Jail before he was sentenced

for his Indiana offenses. On December 8, the trial court denied Chanley’s motion.

                                                 2
                              DISCUSSION AND DECISION

       Chanley argues the trial court erred when it denied his motion for jail time credit, and

requests, “May I please have credit for the days I was confined in the Warrick County Jail

applied to any one of my sentences in any jurisdiction, Pretty Please, with Sugar on Top!”

(Reply Br. of Appellant at 4.) Despite the polite phrasing of his argument, we are unable to

grant his request.

       Indiana Code § 35-50-6-3(a) provides, “A person assigned to Class I earns one (1) day

of credit time for each day the person is imprisoned for a crime or confined awaiting trial or

sentencing.” The determination of a defendant’s credit time depends on the length of his

pretrial confinement and whether that confinement is a result of the criminal charge for

which sentence is being imposed. Payne v. State, 838 N.E.2d 503, 510 (Ind. Ct. App. 2005),

trans. denied. A defendant may use presentence confinement to obtain “double or extra

credit” by obtaining credit against two sentences for the same days of incarceration. Id.

       “[A]ny time a defendant whose liberty has been restricted through imprisonment or

confinement requests a trial court to reconsider its previous award of jail time credit, and the

defendant’s motion in this regard identifies a sufficient factual basis for his eligibility, the

court must address the merits of such motion.” Weaver v. State, 725 N.E.2d 945, 948 (Ind.

Ct. App. 2000) (emphasis added). However, “a trial court may summarily deny a motion for

pre-sentence jail time credit that provides no information or factual basis from which the

court can determine whether credit time is or may be due; one that makes only bald assertions

of error or entitlement to credit time[.]” Id. at 948 fn 7. Credit for pre-sentence jail time is a

                                                3
“matter of statutory right, not a matter of judicial discretion[,]” id., and thus we determine if

the court erred in applying the law. Id. at 948.

       In his designation of evidence before the trial court, Chanley provided documentation

suggesting he did not receive credit against his sentence in Indiana for the time he was in the

Warrick County Jail awaiting trial and sentencing. However, he did not provide any

information regarding time, if any, credited toward the sentence he needed to finish serving

in Kentucky before he began serving his Indiana sentence. Because Chanley did not

demonstrate whether or not he received credit in Kentucky for the time he spent in Indiana’s

jail awaiting trial, the trial court could not give him credit against his sentence in Indiana

without risking it was providing an impermissible “double” credit. See Payne, 838 N.E.2d at

510 (impermissible “double” credit occurs when a defendant is given credit twice for the

same period of pre-sentencing confinement). As Chanley did not provide all necessary

information, we cannot hold the trial court erred when it denied his motion for jail time

credit. Accordingly, we affirm.

       Affirmed.

NAJAM, J., and KIRSCH, J., concur.




                                               4